Citation Nr: 0932189	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-34 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
cervical strain.

2.  Entitlement to an initial compensable evaluation for 
thoracic strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to 
December 2004.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, which, in pertinent part, granted service 
connection and respective noncompensable evaluations for 
cervical strain and thoracic strain effective from December 
28, 2004, the date following the Veteran's discharge from 
service.  The claims file was subsequently transferred to the 
RO in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that the Veteran failed to report 
to a VA examination in April 2008 scheduled in conjunction 
with his increased rating claims.  Based upon a review of the 
record, it appears that the aforementioned correspondence may 
have been sent to the wrong address.  Notices of the 
scheduled examination sent from QTC Medical Services listed 
an address different from the one listed on the most recent 
correspondence from the Veteran.  Although the notices were 
not returned to VA as undeliverable by the United States 
Postal Service, a subsequent letter dated in December 2008 
from VA was returned as undeliverable.

Recent correspondence from the Veteran notes that his mailing 
address is in Los Osos, California.  This address is listed 
by the Veteran on all correspondence received from him since 
October 2006 including his substantive appeal for his 
increased rating claims.  The actual VA QTC examination 
notification letter, however, was sent to an address in Paso 
Robles, California, the address reported by the Veteran in 
May 2005.  As noted the Veteran did not appear for this 
examination.

The Board also notes that the Veteran was afforded a VA 
examination in November 2004.  However, there is medical 
evidence of record which shows that the Veteran's spine 
disabilities may have worsened.  An April 2007 treatment 
record from Dr. T. indicates that the Veteran has multiple 
spinal imbalances.  Furthermore, the Veteran asserts that his 
disabilities have worsened since his last examination.  See 
VA Form 9, Appeal to the Board of Veterans' Appeals.  Because 
of the evidence of worsening since the last examination and 
given the Veteran's assertions of experiencing increased 
impairment and inability to find employment, a new 
examination is needed to determine the severity of the 
Veteran's cervical and thoracic spine disabilities.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board finds that the Veteran should be given another 
opportunity to report to a VA examination in order to 
determine the severity of his cervical and thoracic spine 
disabilities.  The Veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  All correspondence should be sent to the address in 
Los Osos, California.

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for a VA 
examination to determine the extent and 
severity of his cervical and thoracic 
spine disabilities.  The VA examination 
must take into consideration any 
additional functional impairment due to 
pain in accordance with 38 C.F.R. §§ 4.40, 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
findings and conclusions should be set 
forth in a legible report.

The Veteran must be given adequate notice 
of the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claims.

The address used for all correspondence 
with the Veteran should be the Los Osos, 
California address.

2.  Thereafter, if necessary, any 
additional development deemed 
appropriate should be accomplished.  
Then re-adjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue the Veteran and his representative 
a supplemental statement of the case and 
allow an appropriate period of time for 
response.  The matter should then be 
returned to the Board if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



